DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
 
Response to Amendment
The amendment filed 29 November 2021 has been entered in response to the request for continued examination filed 13 January 2022.
Claims 1, 4-7, 9-15, 17, 21, 26-27, and 29-32 remain pending in the application, wherein claims 1, 7, 17, and 29 have been amended, claims 31-32 are new, claims 25 and 28 are canceled, and claims 17 and 26-27 have been withdrawn due to restriction.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  
Claim 32 recites wherein the plurality of powder interlayers (i.e. the powder interlayers of claim 31) are sintered powder interlayers, and the only difference between claims 1 and 31 is that claim 1 recites a plurality of sintered powder interlayers and refers to each interlayer as a sintered powder interlayer while claim 31 recites a plurality of powder interlayers.  Since claim 32 modifies the powder interlayers of claim 31 to be sintered powder interlayers, there is no substantial different between claims 1 and 32.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 4-7, 9-15, 21, and 29-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  If claim 1 becomes allowable, claim 17 would be rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “adjacent interlayers” in the amended section in the middle of the claim.  The antecedent basis for this term is unclear whether the term “adjacent interlayers” refers to adjacent sintered powder interlayers or different interlayers due to the change of terminology being used.  The examiner suggests using consistent terminology when referencing the same part.  In the 
Claim 6 recites “the layers” in line 1.  There is insufficient antecedent basis for this limitation because layers have not been previously introduced.  It is unclear whether “the layers” refer to the sintered powder interlayers, the barrier material provided as a foil, mesh, or coating between interlayers (i.e. the barrier material is considered to be a layer), or a different layer that was not yet specified in the claim.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the sintered powder interlayers in view of other portions of the phrase reciting “the layers of the plurality of interlayers”. 
Claim 6 recites “the plurality of interlayers” in line 2.  There is insufficient antecedent basis for this limitation because claim 1 introduces “a plurality of sintered powder interlayers” but not a plurality of interlayers (i.e. a plurality of interlayers that are not necessarily sintered powder interlayers).  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the plurality of sintered powder interlayers since no other interlayers were recited in claim 1.
Claim 7 recites “first and second interlayers” and “first and second powder interlayers” in the amended section at the end of the claim.  The antecedent basis for this term is unclear whether the terms “interlayers” and “powder interlayers” refer to the previously introduced sintered powder interlayers or different interlayers due to the change of terminology being used.  The examiner suggests using consistent terminology when referencing the same part.  In the interest of advancing prosecution, the disputed limitations will be considered to refer to the aforementioned sintered powder interlayers.

Claims 4-5, 9-15, 21, and 29-30 stand rejected as they depend on a rejected claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites wherein “all of the layers of the plurality of interlayers are sintered powder interlayers”.  However, claim 1 recites wherein a barrier material is provided between adjacent interlayers (i.e. the barrier material constitutes a layer, and being between layers is considered form of interlayer, and the plurality of sintered powder interlayers as a structure includes barrier material).  Claim 1 further recites that the barrier material includes “a barrier foil, barrier mesh, or barrier coating” (i.e. a sintered powder is not recited as an option of material for the barrier material). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 31-32 are allowed, but if claim 1 becomes allowable, then claim 32 would be objected to as being a substantial duplicate thereof.
Claims 1, 4-7, 9-15, 21, and 29-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(d) set forth in this Office Action.  
Claims 17 and 26-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) that would be made as outlined below.
Claim 17 recites the limitations “the first metal substrate” and “a second metal substrate”.  There is insufficient antecedent basis for these limitations because the interlayered structure of claim 1 recites “a first material substrate” and “a second material substrate”.  It is unclear whether these limitations of claim 17 refer to the first and second material substrates of claim 1 or different substrates (i.e. metal substrates).  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the first material substrate and second material substrate introduced in claim 1 because the instant specification does not provide a description for additional substrates (i.e. the instant specification does not describe friction welding a first material substrate, a first metal substrate, a second material substrate, and a second metal substrate).Claims 26-27 would be rejected as dependent on a rejected claim.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record are the teachings of Ambroziak, Lee, Smarsly, and Li as outlined in the Final Office Action mailed 13 October 2021.  However, none of these references disclose the use of a barrier material (particularly a barrier material being a foil, mesh, or coating) between adjacent interlayers.  The use of a barrier material between interlayers would not have been obvious in view of each interlayer being selected to prevent formation of intermetallic compounds (as taught by Ambroziak, Lee, and Li, as outlined above), which would seem to preclude the need for a barrier material. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant’s arguments, see p. 8-9, filed 29 November 2021, with respect to the obviousness type rejections have been fully considered and are persuasive in view of the amendments.  The rejection of the claims under 35 U.S.C. 103 as previously set forth in the Office Action mailed 13 October 2021 has been withdrawn. 
Applicant’s arguments, see p. 9-10, filed 29 November 2021, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive in view of the amendments.  The nonstatutory double patenting rejection of the claims as previously set forth in the Office Action mailed 13 October 2021 has been withdrawn.
NOTE: Claims 17 and 26-27 stand as withdrawn but are outlined above in the interest of advancing prosecution so that applicant may correct any outstanding issues prior to placing the application in a state of being ready for allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784